Citation Nr: 1546449	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residual non-disfiguring scars status post burn injury with noncompensable limitation of motion to the right cervical area, right shoulder, right elbow, and right wrist.

2.  Entitlement to service connection for hemorrhoids as secondary to service-connected scars.

3.  Entitlement to service connection for scars, status post burn injury, right side of face.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing.  A Board hearing was scheduled to be held via videoconference on May 2015, but due to health issues he requested a postponement prior to the hearing.

Accordingly, the hearing was rescheduled for September 2015 before the undersigned, and the Veteran was notified via an August 2015 letter.  Prior to the hearing, the Veteran requested another postponement due to unforeseen travel difficulties beyond his control.  See September 2015 Report of General Information (documenting request to reschedule).  Although the regulations provide that only one request to reschedule will be granted as a matter of right, the Veteran has provided good cause for the most recent request to reschedule his hearing.  See 38 C.F.R. § 20.703(c)(2).  Because the Veteran's request for a Travel Board hearing was timely and he provided good cause in his request to reschedule, the undersigned grants his request.

The hearing has already been rescheduled, this time as a travel Board hearing set for May 2016.  See September 2015 Report of General Information (documenting rescheduling of the hearing subsequent to the request from earlier in September 2015).  A remand is therefore necessary so that the already scheduled hearing may be held prior to a decision on the merits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Ensure the Veteran is afforded the opportunity to appear at the already-scheduled Travel Board hearing in May 2016.  The hearing should be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

